DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17, 20 is objected to because of the following informalities:  
Claims 17, 20, lines 4, 5, respectively recite “receive, to a master base station…”;  should be “receive, from a master station….”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,841,917 in view of LEE et al PG PUB 2019/0159060. 
Re Claims 1, 5, 9, 14 of ,917 patent recites “receiving, from the master base station...first configuration information for a first MAC entity for a first cell group…” but fails to recite “the first configuration information includes PHR configuration…configuration information for a BSR… and configuration information for a DTX for the first cell group”.  
However, claims 1, 5, 9, 14 of ‘917 recites “the second configuration information includes PHR configuration…configuration information for a BSR… and configuration information for a DTX for the secondary cell group”.  
One skilled in the art would have been motivated to have configure the “first configuration information” to with the same configuration information as in the second configuration information to maintain the same quality of service.
Claims 1, 5, 9, 14 of ,917 patent further fails to recite “triggering and reporting of the BRS for the first cell group and the BSR for the secondary cell are performed independently.”.  
However, LEE et al teaches “triggering, by the one MAC entity for the first BS, a first BSR to the first BS independently…of the second LCG” [See abstract] wherein the second LCG is associated with “secondary cell”.  One skilled in the art would have been motivated to independently trigger and report of the BRS to accommodate for data already available for transmission in each respective cell groups.
Therefore, it would have been obvious to one skilled in the art to have modified Claims 1, 5, 9, 14 of 917 patent to include the omitted features found in claims 1, 5, 9, 13 of instant application.
Re Claims 2-4, 6-8, 14-16 of instant application are identical in scope with Claims 2-4, 6-8, 10-12, 16-18 of 917 patent.
	Re Claims 17 and 20 of instant application, refer to rejection Claim 9.
Claim 9 of 917 patent recites “transmit, to the secondary base station, a request message…” and “receiving, from the second base station, a response message…” which has a reciprocal relationship with “receiving, from a master base station, a request message…” and “transmitting, to the master base station, a response message…”.  
	Re Claims 18 and 21 of instant application, based on the BSR trigger from the second MAC entity, data can be transmitted to the terminal as claimed.
	Re Claims 19 and 22 of instant application has a reciprocal relationship with Claim 13 of 917 patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472